MARKS, J.
This is a motion to dismiss the appeal.  The certificate of the county clerk of Fresno County discloses that judgment was entered on December 17, 1934; that notice of entry of judgment was served on the next day; that no motion for new trial was made; that notice of appeal was given on February 16, 1935; that no steps have been taken to secure a clerk’s or reporter’s transcript, bill of exceptions or other record on appeal. The only records filed in this court are the certificate of the county clerk and notice of motion to dismiss the appeal with supporting points and authorities. Under these circumstances the motion must be granted.
Appeal dismissed.
Barnard, P. J., and Jennings, J., concurred.